Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 12 July 1814
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith



Mÿ Dear and respected Madam!
Olden barneveld 12 July. 1814.

This morning I received the letter, with which you was pleased to honour me the 28th of June. your medical advice, how Salutarÿ in its effect, Should, I believe, not have prompted me to answer it So Soon, had you not destroy’d its beneficial influence—by rousing all mÿ fears for the live of a man, whom you know, I love and revere. By recollecting, it appears to me, that I am unjust towards you; Had you not been convinced, how dear He was to mÿ heart—you would not have informed me of his danger, you would not have written at all. He is again restored—but not to his former health! and yet his days may be prolonged—and yet—if it pleases God! he maÿ be Spared for you, Madam! for his friends.Seing your handwriting—cheered a while mÿ drooping Spirits—I gazed at your first period—and Smiled at the kindness of your wish of in adminstering relief—glanced over the remainder till I was Struck with the Subject of your alarm—I can not find words—to express mÿ feelings—although I conceive in part, what your Situation must have been during the interval of that anguishing incertitude—Shall He recover—Shall his spirits fail!your daÿs are precious—and more So—now—while thus you maÿ indulge the pleasure—of bestowing happiness as well as comfort to your worthiest friend—and assisting Him, if needed—to prepare for his great journeÿ and parting a while from all that, which was dearest to him in the world—we parted So as we imagined—last Summer—the Separation maÿ be a little longer;—a twinkling for him who was favoured with the preseance—a fleeting Shadow for, the discontented mourners, not apprizing, how manÿ years theÿ travelled in happiness together. My Dear frend Shall yet be Spared,—I pray—he maÿ be So—if it is his wish—but—if that anchor fails too—if he is prepared to gather the reward of his labours—let us Submit and adore—His last praÿer Shall be for you and his children, and I am confident I Shall Share in his ardent wishes—you will continue to honour me with a Share not only in your esteem but—as I hope, in your affectionate friendship—and it would be unbecoming your mind—not to double your exertions—and Spread your bounty all around you—doing good to known and unknown—till you reach the age of your consort. This is a becoming tribut to his memorÿ from the Spouse of this worthy man from the mother of John Quincÿ—yet—I owe him So much, that I can not bear the idea of a final departure—you know—Madam! Him I owe chieflÿ—the good and partial opinion of a few—whom He Stimulated to honour me with their distinction—and this—is if not the only, the chief dainty on which I feed in the wilderness—and—How eagerlÿ I like Such a feast. and although I dare presume—that Some real merit must cause this praise, yet I am apprehensive—the friendly recommendations have been too often, too partial. Lately I received again a fresh proof—of what I Stated, I gratified my Self, by paying a visit to your venerable frend, President Adams, and was pleased to have an opportunity of being for once at least in  companÿ with one of the greatest men, whom our country has produced He Spoke of you with expressions of respect and regard, this was of mr Norton—whose only fault—as thus far I have been able to discover—is an excess of Modesty, which throws a veil over talents of the first rate
If mr Adams has So far recovered his Strenght—that we can walk in the Garden—Let at her return Caroline Amelia read for Him—and we maÿ procure and Interdict—to prorogue a while that great alliance which She is meditating—till—at least—her Grand father can join in the festival. As her choice is honoured with your approbation, it must do credit to her heart and head— of God’s best blessings fall to her Share!
Your reason for not reading my Letter to Mr E. is Sufficient—In this point, Madam! I may again congratulate my Self, that we are in unison—I formed this conclusion of the Chr. Rev. when I was 21—laid aside my preconceived opinions—and tried to examine the S.S. to See—what an honest mind with a sound heart from the gospel and Acts could learn—with intention—to pass by, what I did not understand, or could not reconcile—The consequence—was, I discovered a verÿ Simple doctrine—Since that period I abandoned the Studÿ of the Theologÿ—and am persuaded with you, that practice not Speculation makes the Christian with this I am content, without begrudging others, who can believe more. of Bonaparte I have a verÿ mean opinion now—before I considered him as a valiant man—a consummate general—the lustre of his achievements had So dazzled my eye, that I was not Struck with Small—but characteristic features in the portrait—because I did ovelook them—I knew—He could not act on the defence—but was all-powerfull and Successful in his on Set I never Suspected—that he wanted personal courage—I now am convinced that he never did possess it.
Consider a few traits—at the bridge of Lodi—He failed—all would have been lost—the grenadiers Stood a moment Still—in Suspense—in that critical moment—Dangerau—with a few other Generals galloped forwards—the grenadiers followed—So Bonaparte;—the battle was gained—compared with the famous passage at the Tolhuys under Louis XIV—and all the glorÿ bestowed on Bonaparte—In the battle at Berodino in Russia he Sacrificed the best troops in the world—to Save his life—So he did—in his flight near Leipsick—and—the murdere of Enghien would Stamp on him the mark of a coward—if his fame otherwise had been blameless: and—has he been innocent of this foul deed—then the purchase of a few daÿs—in the place of dying under the ruins of his throne—or at least with Sword in hand—and Stooping to accept a pittance from a Bourbon would have proved him a mean fellow—happier a long while—but in the issue less a man than Mass-aniello Alexander is in my opinion great, and acted noblÿ—The Bourbons have nothing to fear—The Nation can bear a larger Share of good government—than they had under Louis xvi—then it was Despotism—It maÿ now nearly approach the constitution of Gr. Britt. perhaps—more Suited—to the character of the French—I hope for the Dutch—that one of the articles of marriage Shall be—“the Sovereignty of the Dutch can never become an appendage of Gr. Br”—this maÿ be prevented as easily as the Succession of Spain & France in the XVIII cent.
Accept mÿ thanks—for my daughter—who is taking a ride to the black river with her frends Mappa—for the flower Seeds. Excuse mÿ inconherent letter—recommend me to mÿ Dear and high respected Friend, and permit me to assure you—Madam! that I remain with the Sincerest and high respect / Your obliged—and as you have / honoured me with this name—/ frend

Fr. Adr. vanderkemp
P.S. if mÿ dearest frend recover—remember him his old—perhaps forgoten promise—to which I have a claim—for me and my family—his portrait.

